January 23, 1913. The opinion of the Court was delivered by
This is an appeal from a decree of his Honor, Judge Ernest Gary. The facts are stated in the report of the master and decree of the Circuit Judge, and should be set out in the report of the case. The Circuit Judge concurs with the master in his findings of fact, but disagrees, in part, as to the master's conclusion of law and overrules the master in part. They both find that Eliza was the only legal wife of William, the intestate, under whom both sides claim. They both find that there was never any moral marriage between Dinah and William — that their relation was that of concubinage — that the children of that relation was not the fruit of any moral marriage. The master, upon that state of facts, held that Eliza was the legal wife and the brothers and sisters of the intestate inherited the estate. The Circuit Judge holds that the son of Dinah by William is entitled to inherit along with Eliza because he was acknowledged by William to be his son prior to the act of the legislature regulating and declaring "the rights of persons lately known as slaves and as free person of color," and the acts subsequently passed in relation thereto legalizing certain marriages, etc., and was his legal child by virtue of the act of the legislature. The appellants appeal, and question the correctness of this ruling on the part of his Honor.
In order to reach this conclusion the Circuit Judge overrules a long line of decisions made by this Court wherein this Court has squarely decided the question at issue contrary *Page 445 
to the view taken by his Honor, the Circuit Judge. Some of the cases are: Callahan v. Callahan, 36 S.C. 455,15 S.E. 454; Knox v. Moore, 41 S.C. 355, 19 S.E. 683;Roberson v. McCauley, 61 S.C. 411, 3 S.E. 570; Lloyd v.Rawl, 6 S.C. 241, 41 S.E. 312; Watson v. Ellerbe, 77 S.C. 411,57 S.E. 855; Taggart v. Taggart, 89 S.C. 490.
Under the unbroken line of decisions of this Court since the first case arising on this question, over thirty years ago, some of the decisions are elaborate and exhaustive, the estates of former slaves have been settled and the acts of the legislature in reference to these matters have been considered by this Court from every point of view and construed by them, and the law for many years has been settled and rights have become vested and estates settled under the law as established by these decisions. We see no need to overrule these well considered opinions and his Honor, the Circuit Judge, was in error in so doing and his conclusions of law were erroneous. The exceptions to the Circuit Judge's decree are sustained and the judgment of the Circuit Court is modified accordingly.
Judgment modified.